Citation Nr: 1629983	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1977 to November 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  The claim was most recently denied in a March 2015 supplemental statement of the case (SSOC) because there was no diagnosis of sleep apnea.  Because there is evidence of record that the Veteran currently does have a diagnosis of sleep apnea, additional development is required to adjudicate the Veteran's claim.  

The September 2012 VA examiner concluded after a sleep study that the Veteran's sleep impairment did not meet the criteria for a diagnosis of sleep apnea.  The VA examiner noted that the Veteran does not use a CPAP machine and opined that the Veteran's current problems sleeping are symptoms of his anxiety/panic disorder and not a separate diagnosis.  In light of the new evidence of a current diagnosis of sleep apnea that is discussed below, a new opinion is necessary.  

Following the March 2015 SSOC, a December 2015 VA treatment entry was associated with the file, which reflects a diagnosis of moderate obstructive sleep apnea in August 2015 and that the Veteran was issued a CPAP in September 2015.  

In addition, the Board notes that the Veteran submitted an April 2016 decision by the Social Security Administration (SSA) granting the Veteran benefits.  While this decision concluded that the Veteran's sleep apnea was not a severe impairment for purposes of assessing the Veteran's ability to engage in substantial gainful employment, the decision noted that the "[Veteran] has been diagnosed with...sleep apnea (Exhibit 12F/24)."  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Because the Veteran has provided SSA records that indicate the existence of additional records pertinent to the Veteran's sleep apnea claim, a remand to obtain these records is warranted. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain all relevant VA treatment records dated from April 2016 to the present.  

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits, which were granted in an April 2016 decision.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claim for sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of sleep apnea that is etiologically related to, or began during, his active service (August 1977 to November 1988). 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


